09/02/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0124


                                      DA 20-0124
                                   _________________

REBECCA ABRAHAM, individually and
MITCHELL BRISTOW, individually, and on
behalf of those similarly situated,

             Plaintiffs and Appellants,

      v.                                                           ORDER

MICHAEL and SHARON O’BRIEN, d/b/a MICK
O’BRIEN USED CARE AND TRUCK CENTER
and HULL & SWINGLEY,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert J. Whelan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                September 2 2020